DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is a non-final, first action on the merits, in response to application filed September 24, 2011.  The preliminary amended claims 1-5 are currently pending.

Priority
Certified copy of priority document Application No. 10-2019-0053490, dated May 08, 2019, is acknowledged which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 8/28/2019, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Terao et al (hereinafter Terao) (US 2010/0010365).
	Regarding claims 1, 8, 15, Terao discloses a convenient device control apparatus (method) for a vehicle (control apparatus provides control of convenient devices, e.g., the vehicle onboard device such as the car navigation device (104), a car audio device, video, etc., via receipt of brain wave signal (EEG signal), paras. 0023, 0033) comprising: 
	a light source (display 40, with shape/color change processing 41, incorporates a plurality of light for displaying, para. 0032) configured to emit light at a specified frequency (specified or specific frequency means predetermined frequency when the display brightness controlled by the intensity of the brain wave formed of frequency ranging from few to several hundred Hz) (para. 0023);
	an electroencephalogram (EEG) sensor (brain wave detector 20, including sensor control 21) configured to measure an EEG signal of a user (display apparatus 100 may measure and analyze brain wave signal commonly referred to as electroencephalogram (EEG) signal of the user) (para. 0025); 
	an EEG analyzer (brain wave signal analyzed by the detection unit 20) configured to analyze a frequency of the EEG signal (brain wave signal) measured by the EEG sensor (analyzed by the detection unit 20, fig. 1) (paras. 0007, 0033); and 
	a controller (processing controller 30, include control unit 31) configured to operate a convenient device (controls a flow for the entire vehicle onboard device such as a processing sequence for specifically carrying out an instruction by the driver such as radio, audio etc., in the vehicle based on the frequency of the brain wave signal analyzed by the brain wave analyzer (paras. 0007, 0025, 0026, 0033).   
	Regarding claims 2, 9, Terao discloses wherein the controller is configured to change a light emission frequency of the light source that corresponds to an operation state of the convenient device (the convenient device(s) such as, radio function, audio, etc., may be mapped to different frequencies to provide control of device(s) based on brain wave signal) (paras. 0007, 0025, 0026, 0033).  
	Regarding claims 3, 10, 17, Terao discloses wherein the controller is configured to change a light emission color of the light source that corresponds to a light emission frequency of the light source (display unit 40 includes a shape/color change processing unit 41, changes shapes and colors of a screen on the display for promoting induction of a brain wave for driving a screen) (para. 0032).   
	Regarding claims 4, 11, 18, Terao discloses wherein the controller is configured to operate the light source to emit light a specified number of times by a time interval at a time point when operating the convenient device (if, for instance, an intensity display of one component of a brain wave is known, it is preferable to decompose a brain wave into components, and then to simultaneously or sequentially display intensities of the respective components as a bar chart for comparison) (paras. 0024, 0025).   
	Regarding claim, 5, 12, 19, Terao discloses wherein the controller is configured to increase a light emission intensity of the light source at a time point when operating the convenient device (light emission intensity of light part of the display increased/changed in accordance with the brain wave signal) (abstract; paras. 0007, 0024).   
	Regarding claims 6, 13, 20, Terao discloses wherein the controller is configured to change a light emission color of the light source at a time point when operating the convenient device (para. 0032).   
	Regarding claims 7, 14, Terao discloses, wherein the light source (lighted screen display) is located around the convenient device (para. 0036).   
	Regarding claim 16, Terao discloses wherein the controller is configured to operate the convenient device when an EEG signal having a first frequency and an EEG signal (brain wave signal) having a second frequency are successively measured within a specified time (expressly shown teaching for detecting and analyzing brain wave signals (equivalent to EEG signals) to assist with control to operate vehicle onboard devices where a signal processing unit 23 for extracting signals significant for the control, and correcting distortions, and an individual difference determination/correction unit 24 for determining and correcting differences of the obtained signal among individuals, thereby producing a signal used for the control to control device using a brain wave) (paras. 0002, 0026, 0028).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a light source configured to emit light… “; as in claim 1,
“EEG sensor requestor configured to measure … “; as in claim 1, 15 
“an EEG analyzer configured to analyze … ”; as in claim 1, 15 
“a controller configured to operate… “; as in claim 1, 15.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification, (para. 0033) for a light source (20), (para. 0034) for the EEG sensor (30), (para. 0040) for EEG analyzer (40), and (paras. 0023, 0029, 0044) for controller (50), as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qutbuddin Ghulamali  whose telephone number is (571) 272-3014. The examiner can normally be reached 7:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571 272 3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/QUTBUDDIN GHULAMALI/   
Primary Examiner, 
Art Unit 2632.